internal_revenue_service number release date index number ---------------------------------------------- ------------------------ --------------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ----------------------- id no -------------- telephone number ---------------------- refer reply to cc ita plr-110208-13 date date taxpayer ---------------------------------------------- year ------- amount ------------ dear ------------------------------- this is in response to a recent letter requesting an extension of time for the taxpayer to make a late election under sec_163 of the internal_revenue_code for year this election seeks to include net capital_gains from the disposition of property_held_for_investment in investment_income for year see sec_163 and sec_1_163_d_-1 of the income_tax regulations the request to make the late election is based on sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations facts the taxpayer’s year tax_return was prepared by cpa firm the taxpayer’s return was selected for audit by the internal_revenue_service initially as to whether or not the taxpayer had properly limited the taxpayer’s deduction for mortgage interest_expense pursuant to a review of the tax_return cpa firm discovered that through its inadvertence a portion of the mortgage interest_expense totaling amount listed on the return was actually investment_interest expense this fact was brought to the attention of the examining agent and the agent agreed given that through its own inadvertence cpa firm was unaware of the increased investment_interest expense the return that it prepared for the taxpayer which the taxpayer later filed did not make an election on form_4952 investment_interest expense deduction to treat capital_gain as investment_income in order to fully deduct plr-110208-13 the increased investment_interest expense see sec_163 the examining agent denied such election as not made on or before the due_date including extensions of the tax_return this deadline is established by sec_1_163_d_-1 of the income_tax regulations currently the taxpayer’s have a petition pending in the united_states tax_court the two issues are whether petitioners are entitled to an extension of time pursuant to sec_301_9100-3 to make a late election to include part of net capital_gains from the disposition of property_held_for_investment in investment_income under sec_163 for year and whether petitioners are liable for an accuracy-related_penalty under sec_6662 for year the tax_court case has been continued so the taxpayers could follow the procedural requirement of sec_301_9100-3 and request from the commissioner an extension of time to make the sec_163 election law analysis sec_163 provides that in the case of a taxpayer other than a corporation the amount allowed as a deduction for investment_interest for any taxable_year shall not exceed the net_investment_income of the taxpayer for the taxable_year sec_163 provides in pertinent part that investment_income means the sum of i gross_income from property_held_for_investment other than any gain taken into account under clause ii i ii the excess if any of -- i the net gain attributable to the disposition of property_held_for_investment over ii the net_capital_gain determined solely by taking into account gains and losses from dispositions of property_held_for_investment plus iii so much of the net_capital_gain referred to in clause ii ii or if lesser the net gain referred to in clause ii i as the taxpayer elects to take into account under this clause plr-110208-13 to the extent relevant here sec_1_163_d_-1 provides that the election under sec_163 must be made on or before the due_date including extensions of the income_tax return for the taxable_year in which the net_capital_gain is recognized the taxpayer now requests an extension of time to make the election under sec_163 the taxpayer’s situation is analogous to other taxpayers who a have not made a particular election provided in the regulations because of inadequate or incorrect advice from knowledgeable tax professionals and b subsequently seek extensions of time under of the regulations on procedure and administration see revrul_83_74 1983_1_cb_112 sec_301_9100-1 through provide the standards the commissioner uses to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 defines the term regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 provides that the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i in this case the taxpayer has represented that the taxpayer is not foreclosed from being granted an extension of time under of the regulations on procedure and administration based on any condition contained in sec_301_9100-1 sec_301_9100-3 provides that requests for extensions of time for regulatory elections other than automatic changes covered under sec_301_9100-2 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer-- i requests relief before the failure to make the regulatory election is discovered by the service plr-110208-13 ii inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii failed to make the election because after exercising due diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election in this case the taxpayer has represented that the taxpayer acted reasonably and in good_faith because the taxpayer reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election thus the taxpayer is not foreclosed from being granted an extension of time under of the regulations on procedure and administration based on sec_301 b under sec_301_9100-3 a taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer -- i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief taking into account any qualified_amended_return filed within the meaning of sec_1 c and the new position requires a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief if specific facts have changed since the original deadline that make the election advantageous to a taxpayer the service will not ordinarily grant relief in this case the taxpayer has represented that none of the factors set forth in sec_301_9100-3 above apply thus the taxpayer is not foreclosed from being considered to have acted reasonably and in good_faith by any of the conditions contained sec_301_9100-3 sec_301_9100-3 provides that the commissioner will grant a reasonable extension of time to make a regulatory election only when the interests of the government will not be deemed to be prejudiced by the granting of relief under plr-110208-13 paragraph c i the interests of the government are deemed to be prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money under paragraph c ii the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made is closed by the period of limitations on assessment under sec_6501 before the taxpayer's receipt of a ruling granting relief under this section paragraph c ii provides that the irs may condition a grant of relief on the taxpayer providing the irs with a statement from an independent auditor certifying that the interests of the government are not prejudiced in this case the taxpayer has represented that the taxpayer is not foreclosed from relief by any of the conditions contained sec_301_9100-3 conclusion the commissioner consents to an extension of time to days following the date of this ruling for the taxpayer to make the election at issue pursuant to sec_163 this election is to be made for year by filing form_4952 to include net capital_gains from the disposition of property_held_for_investment in investment_income see sec_163 and sec_163 of the internal_revenue_code except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling plr-110208-13 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted it is subject_to verification by the tax_court or by any party with jurisdiction over the matter within the internal_revenue_service sincerely __________________________ thomas d moffitt chief branch income_tax accounting
